Citation Nr: 1308624	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-40 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot and, if so, whether service connection for a right foot disorder is warranted.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the left mid-foot.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1967, and from January 1991 to April 1991.  He also had periods of active duty for training (ACDUTRA) with the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, which granted service connection for arthritis of the left mid-foot and assigned a 10 percent evaluation, effective October 21, 2003, and a December 2009 rating decision, which denied an application to reopen a previously denied claim for service connection for right mid-foot arthritis.

In reviewing the Veteran's appeal for an increased rating, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  In an unrelated August 2011 claim, the Veteran asserted that he had intended to work until he was old enough to draw full Social Security Administration (SSA) benefits but that he became unable to stand on hard surfaces for any length of time over 30 minutes, and, as a result, had to take a leave from his pastoral duties until he reached age 62 and could take early retirement.  Therefore, as it appears that the Veteran has asserted that he was forced to take leave and subsequently early retirement from his employment due to his service-connected left foot disability, the Board finds that Rice is applicable to the current appeal and the issues on appeal should be characterized so as to include entitlement to TDIU.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Veteran testified at a video conference hearing in June 2011 before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

Additionally, the Board notes that the Veteran asserted in his January 2010 notice of disagreement (NOD) that, through "clear and unmistakable error" VA has failed to award the original claimed bilateral condition for both feet and that both feet were injured at the same time while performing/during military service.  While the Board acknowledges the Veteran's use of the phrase clear and unmistakable error (CUE), the Board finds no indication whatsoever that the Veteran was intending to file a new claim for CUE with regard to a previous decision.  Instead, it appears that he was merely intending to assert his disagreement with the fact that he is not currently service connected for a right foot condition.  The Veteran did not identify a specific decision in which he believed CUE had occurred, nor did he identify a specific error that was made in a prior decision beyond that he disagreed with the final judgment.  Further, the Veteran gave no indication anywhere else in the claims file that he was intending to submit a claim for CUE.  As such, due to the ambiguity of the statement, the Board will proceed to adjudicate the claim on appeal as an application to reopen a previously denied claim for service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot. 

At the June 2011 hearing, the Veteran indicated that he had filed a knee claim that he felt had fallen by the wayside.  The Board notes that the Veteran was denied service connection for right and left knee conditions in a December 2009 rating decision.  However, the Board will construe his assertion at the June 2011 hearing as a new knee claim.  As such, the issue of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a knee condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot; entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the left mid-foot; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a Board decision dated in April 2008, the Veteran's claim of service connection for a right foot disorder was denied on the basis that a right foot disorder first manifested years after the Veteran's active service and is not related to his service.

2.  Evidence received since the April 2008 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for mid-foot arthritis of the right foot.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision denying the Veteran's claim of service connection for a right foot disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for mid-foot arthritis of the right foot has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for a right foot disorder was previously denied in an April 2008 Board decision.  The Board notes that the Veteran asserted in a November 2009 statement that, when service connection was granted for his left foot disability, no mention was made in this paperwork stating the right foot had even been given any consideration, much less been denied.  However, the Board notes that the Veteran was expressly and indisputably denied service connection in the April 11, 2008, Board decision for his right foot disorder claim.  There is no indication that the Veteran appealed the decision to the Court of Appeals for Veterans Claim, or that he filed a motion to vacate, reconsider or challenge the Board decision on the basis of clear and unmistakable error.  Therefore, in order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the April 2008 denial was that a right foot disorder first manifested years after the Veteran's active service and is not related to his service.  At the time of the denial, the Veteran's service treatment records, VA and private medical records, and statements from the Veteran, his wife, his mother, and his sister were considered.  The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, VA medical records, and private medical records.

With regard to the newly submitted medical evidence, the Board notes that the claims file contains a December 2010 private medical record, from ARP Foot & Ankle Clinic, PA, in which it was noted that the Veteran's left foot pain is contributing and giving him problems with his right foot and aggravating his condition.  As the newly submitted private medical evidence suggests that the Veteran's current right foot condition is being aggravated by his service-connected left foot condition, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

In this regard, the Board notes that the April 2008 Board decision denied service connection for a right foot disorder on a direct basis.  It is clear from the recently submitted medical evidence, however, that a theory of entitlement to service connection on a secondary basis has been set forth.  Regardless, the Board notes that in Schroeder v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that a "claim" should be defined broadly as an application for benefits for a current disability.  212 F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this definition of a "claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), holding that "direct and presumptive service connection are, by definition, two means (i.e. two theories) by which to reach the same end, namely service connection," and that it therefore "follows logically that the appellant, in seeking service connection ... did not file two separate claims" but rather one claim. Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court held that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Especially of note is the issue of finality.  In Bingham, the Federal Circuit delineated an additional distinction between claims and theories when considering the question of finality.  It held that, pursuant to 38 U.S.C. § 7104(b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."  421 F.3d at 1348-49.  Therefore, the Board notes that the recent contention for service connection for a right foot disability on a secondary basis is simply a new theory of entitlement for a claim that has already been denied through a prior, final denial, as opposed to a new claim for service connection.  Regardless, as the new medical evidence raises a reasonable possibility of substantiating this claim, the claim has been reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for mid-foot arthritis of the right foot, to include as secondary to service-connected arthritis of the left mid-foot, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for entitlement to TDIU, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.  This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940, so as to allow VA to obtain the appropriate information pertaining to this claim.  

Further, the Board finds that it is unclear from the evidence of record whether the Veteran is precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  As such, the Veteran should be  provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

Additionally, VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  Therefore, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

The Board also notes that volume 1 of the Veteran's claim file has a notation indicating that a job training folder exists.  As such, efforts should be made to obtain any job training folders or vocational rehabilitation folders.

With regard to entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the left mid-foot, the Board notes that Social Security Administration (SSA) issued a letter in July 2011 requesting copies of the Veteran's records from January 2007 to the present.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, as it appears that the Veteran has filed a claim for SSA disability benefits, the Board finds that the issue of entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the left mid-foot must be remanded in order to obtain all available SSA records relating to disability benefits that could be pertinent to this claim.  

Further, the Board notes that the Veteran underwent a VA examination in November 2009.  It was noted at this examination that the Veteran wears orthotics and an Arizona brace on his left ankle.  At the June 2011 hearing, it was evident that the Veteran now uses a cane that is furnished by VA.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the fact that it appears that the Veteran's condition has progressed to the point since his last VA examination that he now requires a cane, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected arthritis of the left mid-foot.

With regard to the Veteran's claim for service connection for mid-foot arthritis of the right foot, the Veteran has asserted that he injured his right foot the same way that he injured his service-connected left foot.  Specifically, the Veteran asserted at the June 2011 hearing that he hurt his feet in the summer of 1993 during a simulated firefight condition.  He asserted that he was told to jump out of the back of a deuce and a half truck as if he was under fire.  The Veteran contended that, when he hit the ground, he felt a sharp pain in his heels. 

A July 1985 Report of Medical Examination for enlistment into the Air Force Reserve noted that the Veteran had mild pes planus, asymptomatic.  Evidence in the claims folder indicates that the Veteran was ordered to ACDUTRA in September 1993.  A service treatment record indicates that he was unable to complete his training because of an unidentified medical difficulty. 

An emergency room report from Methodist Hospital in Hattiesburg, Mississippi, shows that the Veteran reported to that facility in September 1993 with pain in the back and lower left extremity.  There was no indication of a right foot injury. 

In November 1994, the Veteran was treated for left heel pain, which, according to the Veteran, was the result of an injury sustained while jumping from the back of a truck while serving in the National Guard.  There were no complaints of right foot pain at that time. 

The first indication of a right foot disorder was in August 1997, when the Veteran reported right foot pain to a private physician, Dr. D.L.  In December 1997, the Veteran underwent surgery for right heel spur syndrome with plantar fasciitis. 

In 2005, the Veteran reported to the Memphis, Tennessee, VA Medical Center (VAMC) with bilateral foot pain.  X-ray studies revealed calcaneal spur syndrome.  The Veteran was prescribed orthotics.

In March 2005, Dr. D.L. indicated that the Veteran had bilateral foot and leg disability that "could be service connected" based on the Veteran's reports that they had their onset during the September 1993 period of ACDUTRA. 
More recently, the Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file.  The Veteran reported that he jumped off of a truck and injured both feet at that time in 1994 and became symptomatic in his heels.  Upon examination, the Veteran was diagnosed with planovalgus flatfeet with midfoot arthritis bilaterally, ankle degenerative arthritis left secondary to old healed fracture and very minimal degenerative arthritis right ankle.  The examiner concluded that it is as likely as not that his midfoot arthritis is related to the 1994 injury described above.  The left-sided midfoot arthritis may also be related to the left ankle fracture which predated midfoot and heel symptoms which occurred in 1971.  The Veteran was also noted as having bilateral plantar fasciitis with painful heel pad status post bilateral surgery.  The examiner concluded that the right foot is less likely than not related to his service-connected left foot condition.  It is as least as likely as not related to the injury sustained in 1994.  The examiner noted that the Veteran does have arthritis of his left midfoot and to a lesser degree to his right midfoot.  He is planovalgus flatfeet.  This was a birth in developmental condition.  It was aggravated by jumping injury in 1994.  The examiner determined that the Veteran's right foot is not secondary to his service-connected arthritis in the left midfoot.  

Further, as discussed above, a December 2010 private medical record from ARP Foot & Ankle Clinic, PA noted that the Veteran's left foot pain is contributing and giving him problems with his right foot and aggravating his condition.  

While the November 2009 VA examiner concluded that the right foot is at least as likely as not related to the injury sustained in 1994, this examiner failed to discuss the fact that the Veteran sought treatment for his left foot after the 1994 injury and made no mention of the right foot for several years.  The Board finds this to be pertinent information that must be considered before rendering any opinions on this matter.  Moreover, the Board finds that the December 2010 private opinion was not accompanied by any rationale, nor is there indication that the claims file was reviewed before this opinion was rendered.  Therefore, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current right foot disability of any kind that was caused or aggravated by his active duty service or by his service-connected left foot condition.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  Then take any development action deemed warranted.

2. Request that the Veteran provide or identify any relevant non-VA records that are not already of record.  

3. Provided that any necessary authorization forms are completed, attempt to obtain the identified records.
If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Obtain any and all relevant VA treatment records, including those dating from January 2008, that have not yet been associated with the claims file. 

5. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6. Obtain and associate with the claims file any VA job training folders or vocational rehabilitation folders.

7. Provide the Veteran with a VA examination in order to determine the current severity of his service-connected arthritis of the left mid-foot.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should also render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disability from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disability should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.   

If the Veteran's service-connected disability does not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability, given his current skill set and educational background.

The examiner should provide a complete rationale for any opinions provided.

8. Schedule the Veteran for an appropriate VA examination for his claimed right foot condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right foot condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following questions:

a. Diagnose the Veteran with all current right foot disabilities. 

b. With respect to flat foot, address whether it is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

c. If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty from October 1965 to January 1967or active duty for training in September 1993 that resulted in additional disability of the foot.  Please provide a complete explanation for the opinion.  

d. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus pre-existed active service from October 1965 to January 1967.  Please provide a complete explanation for the opinion.  

e. State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) during service from October 1965 to January 1967 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

f. If any responses above are negative, provide an opinion as to whether pes planus, at least as likely as not (a probability of 50 percent or greater), began in or is related to active service from October 1965 to January 1967.  

g. The Veteran asserts that he was injured during a period of active duty for training in September 1993.  Please provide an opinion as to whether pes planus (if it is considered a disease) pre-existed this period of active duty for training.  If so, did it at least as likely as not (a probability of 50 percent or greater) permanently increase in severity during that period of service and, if so, was such increase beyond the natural progress of the disease.  Please provide a complete explanation for the opinion.  

h. With respect to disorders of the right foot, other than pes planus, including arthritis and plantar fasciitis, state whether it is at least as likely as not (a probability of 50 percent or greater) that each disorder began in or is related to active service from October 1965 to January 1967 or an injury in active duty for training in September 1993.  Please provide a complete explanation for the opinion.    

i. Opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that a right foot disability is due to or caused by the Veteran's service-connected left foot condition.  Please provide a complete explanation for the opinion. 

j. Opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that a right foot disability is aggravated (i.e., worsened) beyond the natural progress by the  Veteran's service-connected left foot condition, to include any altered gait resulting therefrom.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right foot disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left foot condition.  Please provide a complete explanation for the opinion. 

      A complete rationale must be provided for any	opinions expressed.

9. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most statement of the case (SOC) was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


